Third District Court of Appeal
                               State of Florida

                          Opinion filed March 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2762
                   Lower Tribunal Nos. 08-30847 & 09-9868
                             ________________

                             O’Donahue Mairs,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      O’Donahue Mairs, in proper person.

     Pamela Jo Bondi, Attorney General, and Eric J. Eves, Assistant Attorney
General, for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

      LOGUE, J.

      We treat Appellant’s motion as one filed under Florida Rule of Criminal

Procedure 3.801 and affirm. We conclude that the trial court properly awarded
Appellant jail credit for the time he served in county jail between the date

authorities returned him to jail for violating probation and the date the court

sentenced him. This affirmance is without prejudice to Appellant seeking

appropriate relief for gain time or prison credit in the appropriate forum.

      Affirmed.




                                          2